

Exhibit 10(a)


SEVERANCE AGREEMENT
AND
GENERAL RELEASE OF CLAIMS


This Severance Agreement and General Release of Claims (the “Agreement”) is
entered into by and between TUCSON ELECTRIC POWER COMPANY for itself and its
subsidiary, parent and affiliated companies, including, but not by way of
limitation, UNS ENERGY CORPORATION (collectively, the “Company”), and MICHAEL J.
DECONCINI (“Employee”) (collectively, the “Parties”).
RECITALS
A.    Employee is currently employed by the Company as its Senior Vice
President, Operations.
B.    The Company and Employee have agreed that it is in both the Company’s and
Employee’s best interests for Employee’s employment with the Company to
terminate as of the Separation Date (defined below).
C.    Employee and the Company each desires to resolve amicably, fully and
finally all matters between them, including, but in no way limited to, those
matters relating to the employment relationship between them and the termination
of that relationship.
AGREEMENT
NOW THEREFORE, in consideration of the recitals above, which both Employee and
Company acknowledge are accurate, and the mutual promises and obligations set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, it is agreed as follows:
1.Separation Date. The Company and Employee agree that Employee’s employment
with the Company will terminate effective as of September 30, 2013 (the
“Separation Date”). As of the Separation Date, and without any further action on
his part, Employee hereby resigns from and shall cease to hold any and all
positions (including directorships) or offices that Employee holds with the
Company as well as with any benefit plan or other entity that Employee holds
either by appointment by the Company or due to Employee’s role as an officer of
the Company.
2.    Severance Benefits. Employee is a participant in the UNS Energy
Corporation Severance Pay Plan, as amended (the “Severance Pay Plan”).
Employee’s resignation and separation from employment will result in Employee’s
Separation from Service (as such term is defined in the Severance Pay Plan)
without Cause (as such term is defined in the Severance Pay Plan). Accordingly,
if Employee complies with the terms of this Agreement, Employee shall be
entitled to receive the payments and benefits provided by the Severance Pay
Plan. The payments and benefits provided by Section 4.2 of the Severance Pay
Plan are summarized below in Section 2(a), (b) and (c). All such payments and
benefits are subject to the terms and provisions of the Severance Pay Plan.
Employee acknowledges that he has received a copy of, and has reviewed, the
Severance Pay Plan and all amendments thereto. In addition to the benefits
provided under the Severance Pay Plan, if

Tucson Electric Power
 
Michael J. DeConcini

1

--------------------------------------------------------------------------------



Employee complies with the terms of this Agreement, Employee shall be entitled
to receive the additional benefits described below in Section 2(d) and (e).
(a)    Severance Payments. Pursuant to Section 4.2(a) of the Severance Pay Plan,
Employee shall be entitled to receive an amount equal to one and one half (1 ½)
years of Employee’s base salary (the total amount of which Employee acknowledges
to be $541,967.85) payable in substantially equal installments in accordance
with the Company’s normal payroll practices, over the one and one half-year
severance period. As described in the Severance Pay Plan, the first such
installment shall be paid on the pay date following the close of the first pay
period ending after the later of (1) the day on which the Company receives an
executed copy of this Agreement; or (2) the Effective Date of this Agreement as
described in Section 6, below. Notwithstanding the foregoing, if any portion of
the severance payments are subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and if the consideration period described in
Section 5 below, plus the revocation period described in Section 6 below, spans
two calendar years, the severance payments shall not begin until the second
calendar year.
(b)    Health Insurance. Pursuant to Section 4.2(b) of the Severance Pay Plan,
if Employee makes a timely election pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) to continue his medical, dental and/or
vision coverage under the Tucson Electric Power Company Benefits by Design
Medical Plan, the COBRA premium for such coverage shall be subsidized by a
Company payment for up to eighteen (18) months following the Separation Date.
The amount of the Company’s subsidy for the COBRA coverage options selected, if
any, will equal the Company’s share of the premiums for a then-current
unclassified employee who selects the same coverage options.
If Employee fails to pay the Employee’s balance of the COBRA premium in a timely
manner or elects to discontinue COBRA coverage, the Company subsidy (and the
COBRA coverage) shall end. In addition, as described in Section 4.2(c) of the
Severance Pay Plan, the subsidy will also end, on a plan-by-plan or
coverage-by-coverage basis, on the first to occur of the following events: (i)
the date on which the Employee becomes eligible for Medicare coverage; (ii) the
date on which the Employee becomes eligible for comparable benefits offered by a
subsequent employer or pursuant to any retiree medical plan; or (iii) the date
on which the Employee is no longer eligible to receive COBRA continuation
coverage.
(c)    Prorated Bonus. Pursuant to Section 4.2(e) of the Severance Pay Plan,
Employee shall be entitled to receive a pro rata payment pursuant to the UNS
Energy Corporation Performance Enhancement Plan (the “PEP”) for the year in
which Employee’s Separation from Service occurs. The pro rata payment will equal
the amount that would otherwise be due to Employee, if any, under the PEP for
the 2013 calendar year prorated based on the number of days that have elapsed in
the year prior to the Employee’s Separation from Service. This prorated payment
shall be made at the same time as payments are made generally under the PEP.


(d)    Outplacement Support. In addition to the severance benefits provided
under the Severance Pay Plan, and in consideration for the Restrictive Covenants
contained in Section 12, the Company will provide Employee, following the
Employee’s Separation from Service, with outplacement support through an outside
agency selected by the Company, at the Company’s expense. The actual level of
outplacement support provided will be determined by the

Tucson Electric Power
 
Michael J. DeConcini

2

--------------------------------------------------------------------------------



Company in its discretion. The outside agency’s consulting fees shall be paid
directly by the Company in an amount not to exceed $32,000.
(e)    Treatment of Equity Awards. In addition to the benefits provided under
the Severance Pay Plan, and in consideration for the Restrictive Covenants
contained in Section 12, the Company shall amend the Employee’s 2011 Performance
Share Award Agreement and his outstanding Nonqualified Stock Option Award
Agreements, as listed below, as follows: (i) the 2011 Performance Share Award
Agreement shall be amended to provide for pro-rata vesting upon Employee’s
Separation from Service without Cause in a manner consistent with Employee’s
2012 and 2013 Performance Share Award Agreements; and (ii) the Nonqualified
Stock Option Award Agreements shall be amended to extend the exercise period of
the Options until the earlier of the first (1st) anniversary of the Separation
Date or the original expiration date of the Options. In all other respects, the
equity awards previously granted to the Employee will continue to be subject to
the terms and conditions of the Company stock plans under which they were
granted and the award agreements evidencing such awards.
Outstanding Equity Awards to be Amended by the Company in Accordance with this
Section 2(e):
•
Performance Share Award Agreement dated March 7, 2011

•
Nonqualified Stock Option Agreement dated March 20, 2007

•
Nonqualified Stock Option Agreement dated February 27, 2008

•
Nonqualified Stock Option Agreement dated February 12, 2009



(f)    No Further Obligation. The Company’s provision of the severance benefits
described in this Section 2 shall fully satisfy its obligations to Employee
under the terms of the Severance Pay Plan. Employee shall have no further right
to receive any benefits or payments pursuant to the Severance Pay Plan or any
other severance plan or program sponsored by the Company. Employee’s right to
vest in any equity compensation or vest in or exercise stock options will be
determined pursuant to the provisions of the plans or agreements pursuant to
which such equity compensation or options were granted or awarded to Employee
and shall not be enhanced or otherwise impacted by the provisions of this
Agreement, except as expressly provided in Section 2(f).
(g)    Gross Amounts. All amounts referred to in this Agreement are gross
amounts. The Company will deduct required and authorized withholdings.
3.    Release, Representations and Acknowledgments. In exchange for the benefits
and other consideration provided pursuant to this Agreement, including but not
limited to the payments and benefits described in Section 2, Employee for
himself and, as applicable, his agents, attorneys, successors, and assigns,
agrees not to sue and fully and forever releases and discharges the Company
(which term includes the Company’s subsidiaries and its affiliates), and all
related companies, as well as their respective officers, directors,
shareholders, employees, agents, and any other representatives, and all of their
respective predecessors, and their successors and assigns, from any and all
claims, demands, covenants, causes of action, obligations, costs, attorneys’
fees, damages, judgments, orders or liabilities of any kind whatsoever, whether
known or unknown, asserted or unasserted, arising out of any event, act or
omission occurring on or before the date Employee signs this Agreement,
including but not limited to, claims arising out of or relating to

Tucson Electric Power
 
Michael J. DeConcini

3

--------------------------------------------------------------------------------



Employee’s employment or the cessation of Employee’s employment with the
Company, or any other transactions, occurrences, acts, omissions or any loss,
damage or injury resulting from any act or omission by or on the part of the
Company occurring on or before the date Employee signs this Agreement (the
“Claims”).
The Claims released hereunder include any claims related to any alleged
violation of any federal, state or local statute or ordinance, as amended,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act
of 1990, the Civil Rights Act of 1991 and the Civil Rights Act of 1866, the
Family and Medical Leave Act, the Rehabilitation Act of 1973, the Equal Pay Act,
the National Labor Relations Act, the Americans with Disabilities Act, the
Arizona Civil Rights Act, the Sarbanes-Oxley Act of 2002, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act of 1938, the
Occupational Safety and Health Act, the Arizona Employment Protection Act, the
Labor Management Relations Act, the False Claims Act, the Fair Credit Reporting
Act, or any other federal, state or local laws.
Notwithstanding anything in this Agreement to the contrary, this Agreement does
not release any claims that arise after the date this Agreement is signed by
Employee. This Agreement does not release any claims that Employee may have to
vested benefits due pursuant to any retirement or welfare benefit plan of the
Company, or to any vested rights Employee may have that arise out of an award
made to Employee under any equity compensation program of the Company. The
Release set forth in this Section does not apply to the Company’s obligations to
provide the payments and benefits referenced in Section 2 of this Agreement.
Employee acknowledges and agrees that the consideration he is receiving under
this Agreement is sufficient consideration to support the release of all
entities identified in this Section 3. Employee acknowledges and agrees that he
has received all monies owed to him for his employment with the Company (other
than amounts to be paid to Employee in the future pursuant to this Agreement)
and has not been subjected to any discrimination or retaliation.
4.    Compliance with Covenants. Employee’s receipt of the benefits described in
Section 2 is expressly conditioned upon Employee’s continued compliance with the
provisions of Section 9 (No Disparagement/Professional Conduct), Section 10
(Confidentiality), Section 11 (Intellectual Property) and Section 12
(Restrictive Covenants) of this Agreement.
5.    Review. Employee has been advised and is hereby advised in writing to
consult with an attorney prior to signing this Agreement. Employee acknowledges
that he was first presented with this Agreement on July 22, 2013. Employee has
until his Separation Date (September 30, 2013) to consider this Agreement. This
Agreement is not executable prior to the Separation Date. To accept the offer in
this Agreement, Employee must sign and return the Agreement to Catherine E.
Ries, the Company’s Vice President, Human Resources, on the Separation Date, at
the following address: Tucson Electric Power Company, 88 East Broadway
Boulevard, Tucson, Arizona 85701.
6.    Revocation. Employee may revoke this Agreement for a period of seven (7)
days after he signs it. Employee agrees that if he elects to revoke this
Agreement, he will notify the Vice President, Human Resources of the Company (at
the above address) in writing on or before the expiration of the revocation
period. Receipt by the Company of proper and timely notice of revocation from
Employee cancels and voids this Agreement. If Employee does not provide a

Tucson Electric Power
 
Michael J. DeConcini

4

--------------------------------------------------------------------------------



timely notice of revocation, this Agreement will become effective on the
calendar day immediately following expiration of the revocation period (the
“Effective Date”).
7.    Return of Company Property. On or before the Separation Date, Employee
will return to the Company all Company documents (in electronic, paper or any
other form, as well as all copies thereof) and other Company property that he
has had in his possession at any time, including, but not limited to, files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property including, but
not limited to, entry cards, credit and charge cards, identification badges and
keys, and any materials of any kind that contain or embody any proprietary or
confidential information of the Company. Employee agrees to make a diligent
search for all such property and to return any property not previously returned
to the Company on or before the Separation Date. Employee further agrees to
provide to the Company, on or before the Separation Date, a computer-useable
copy of any confidential or proprietary data, materials or information received,
stored, reviewed, prepared or transmitted on any personal computer, server, or
e-mail system, to the extent the same may be retrieved from such computers,
servers and e-mail system, and, then, to delete such confidential or proprietary
information from those computers, servers and e-mail systems.
8.    Cooperation in Proceedings. The Company and Employee agree that they shall
fully cooperate with each other with respect to any claim, litigation or
judicial, arbitral or investigative proceeding initiated by any private party or
by any regulator, governmental entity, or self-regulatory organization, that
relates to or arises from any matter with which Employee was involved during his
employment with the Company, or that concerns any matter of which Employee has
information or knowledge (collectively, a “Proceeding”). Employee’s duty of
cooperation includes, but is not limited to: (a) meeting with the Company’s
attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Employee’s recollection of events; (b) appearing at
the Company’s request, upon reasonable notice, as a witness at depositions or
trials, without the necessity of a subpoena, in order to state truthfully
Employee’s knowledge of matters at issue; and (c) signing at the Company’s
reasonable request declarations or affidavits that truthfully state matters of
which Employee has knowledge. The Company’s duty of cooperation includes, but is
not limited to: (i) providing Employee and his counsel access to documents,
information, witnesses and the Company’s legal counsel as is reasonably
necessary to litigate on behalf of Employee in any Proceeding; and
(ii) indemnifying Employee and his counsel for any and all reasonable costs and
expenses, including legal fees, in connection with any request for cooperation
from the Company as set forth in this paragraph. In addition, Employee agrees to
notify the Company’s General Counsel promptly of any requests for information or
testimony that he receives in connection with any litigation or investigation
relating to the Company’s business, and the Company agrees to notify Employee
promptly of any requests for information or testimony that it receives relating
to Employee. Notwithstanding any other provision of this Agreement, this
Agreement shall not be construed or applied so as to require any Party to
violate any confidentiality agreement or understanding with any third party, nor
shall it be construed or applied so as to compel any Party to take any action,
or omit to take any action, requested or directed by any regulatory or law
enforcement authority.
9.    No Disparagement; Professional Conduct. Employee agrees to refrain from
making any derogatory or disparaging statements to any third party concerning
the Company, its products, or its services, and the Company agrees that it will
instruct its Board and officers not to

Tucson Electric Power
 
Michael J. DeConcini

5

--------------------------------------------------------------------------------



disparage or make derogatory statements to any third party concerning the
Employee. Notwithstanding the foregoing, nothing in this Agreement shall be
construed to limit, impede, or impair the right of any Party to communicate with
government agencies regarding matters that are within the jurisdiction of such
agencies.
10.    Confidentiality. Although the Company will disclose this Agreement
pursuant to applicable securities law requirements, Employee agrees that he will
not discuss the terms of this Agreement with anyone except his attorneys or
accountants, unless required by law.
11.    Intellectual Property.
(a)    Proprietary Information. Employee and the Company hereby acknowledge and
agree that in connection with Employee’s employment with the Company, Employee
was provided with or otherwise exposed to or received certain proprietary
information of the Company. Such proprietary information includes, but is not
limited to, information concerning the Company’s customers and products,
information concerning certain marketing, selling and pricing strategies of the
Company, and information concerning methods, manufacturing techniques, and
processes used by the Company in its operations (all of the foregoing shall be
deemed “Proprietary Information” for purposes of this Agreement). Employee
hereby agrees that, without the prior written consent of the Company, any and
all Proprietary Information shall be and shall forever remain the property of
the Company, and that Employee shall not in any way disclose or reveal the
Proprietary Information other than to the Company’s executives, officers and
other employees and agents of the Company, as permitted by the Company’s
executives or officers. The term “Proprietary Information” does not include
information that (1) becomes generally available to the public other than as a
result of a disclosure by Employee contrary to the terms of this Agreement,
(2) was available on a non-confidential basis prior to its disclosure, or
(3) becomes available on a non-confidential basis from a source other than
Employee, provided that such source is not contractually obligated to keep such
information confidential.
(b)    Trade Secrets. Employee acknowledges that he has, during his employment,
had access to and become acquainted with various trade secrets that are owned by
the Company and are regularly used in the operation of their respective
businesses and that may give the Company an opportunity to obtain an advantage
over competitors who do not know or use such trade secrets. Employee agrees and
acknowledges that he has been granted access to these valuable trade secrets
only by virtue of the confidential relationship created by Employee’s employment
and Employee’s prior relationship to, interest in, and fiduciary relationships
with the Company. Employee shall not disclose any of the aforesaid trade
secrets, directly or indirectly, or use them in any way, except as required for
the Company’s benefit.
(c)    Other Intellectual Property. Employee hereby assigns to the Company all
of Employee’s right, title, and interest in and to any and all intellectual
property, including but not limited to inventions, original works of authorship,
developments, concepts, improvements, designs, methodologies, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registerable
under copyright or similar laws, that Employee solely or jointly conceived,
created, made or developed or reduced to practice, or caused to be conceived,
created, made or developed or reduced to practice, during the period of time
Employee is or was employed by the Company or has access to the equipment,
facilities and supplies of the Company (collectively referred to as “Company
Intellectual Property”). Employee further acknowledges that all original works
of

Tucson Electric Power
 
Michael J. DeConcini

6

--------------------------------------------------------------------------------



authorship that are or were made by Employee (solely or jointly with others)
within the scope of Employee’s position with the Company and during the period
of Employee’s employment with the Company or the Employee’s access to the
equipment, facilities and supplies of the Company and that are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. Employee understands and agrees that the decision whether
or not to commercialize or market any invention that is Company Intellectual
Property developed by Employee solely or jointly with others is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
will be due to Employee as a result of the Company’s efforts to commercialize or
market any such invention. Employee agrees to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Company Intellectual Property and any intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments the Company shall deem necessary in order to apply for and obtain
such rights and in order to assign and convey to the Company, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Company Intellectual Property. Employee further agrees that his
obligation to execute or cause to be executed, when it is in Employee’s power to
do so, any such instrument or papers shall continue after the termination of
this Agreement.
(d)    Ownership of Documents. The Company shall own all papers, records, books,
drawings, documents, manuals, and anything of a similar nature (collectively,
the “Documents”) prepared by Employee in connection with Employee’s employment.
The Documents shall be the property of the Company and are not to be used on
other projects except upon the Company’s prior written consent.
12.    Restrictive Covenants.
(a)    Covenant Not to Compete. In consideration of the Company’s agreements
contained herein and the payments to be made by it to Employee pursuant hereto,
Employee agrees that during the Restricted Period Employee will not, without
prior written consent of the Company, directly or indirectly, through Employee’s
own efforts or through the efforts of another person or entity, become employed
by, consult with, act as an advisor to, invest in, become a partner, member,
principal, stockholder, or other owner (other than a holder of less than one
percent 1% of the outstanding voting securities of any public company) of, or
otherwise perform services for, any company or entity that is engaged in a
“Competing Business” in the Restricted Territory, as defined in this Section 12.
(b)    Non-Solicitation. Employee recognizes that the Company’s customers are
valuable and proprietary resources of the Company. Accordingly, Employee agrees
that during the Restricted Period Employee will not directly or indirectly,
through Employee’s own efforts or through the efforts of another person or
entity, solicit business in the Restricted Territory for or in connection with
any Competing Business from any individual or entity that obtained products or
services from the Company at any time during Employee’s employment with the
Company. In addition, during the Restricted Period Employee will not solicit
business in the Restricted Territory for or in connection with a Competing
Business from any individual or entity that was solicited by Employee on behalf
of the Company. Further, during the Restricted Period Employee will not solicit
employees of the Company who would have the skills and knowledge necessary to
enable

Tucson Electric Power
 
Michael J. DeConcini

7

--------------------------------------------------------------------------------



or assist efforts by Employee to engage in a Competing Business. In addition to
the prohibition on the solicitation of employees described in the preceding
sentence, Employee will not solicit employees of the Company to leave Company
employment in order to work with or for another business or entity with which
Employee is then engaged.
(c)    Competing Business. For purposes of this Section 12, Employee shall be
deemed to be engaged in a “Competing Business” if, in any capacity, including
proprietor, shareholder, partner, officer, director or employee, Employee
engages or participates, directly or indirectly, in the operation, ownership or
management of the activity of any proprietorship, partnership, company or other
business entity which activity is competitive with the then actual business in
which the Company or its operating subsidiaries and Affiliates are engaged on
the date of, or any business contemplated by such entities’ business plans in
effect on the date of notice of, Employee’s termination of employment. Nothing
in this Section 12(c) is intended to limit Employee’s ability to own equity in a
public company constituting less than 1% of the outstanding equity of such
company, when Employee is not actively engaged in the management thereof. If
requested by Employee, the Company shall furnish Employee with a good-faith
written description of the business or businesses in which the Company is then
actively engaged or that is contemplated by the Company’s current business plan
within 30 days after such request is made, and only those activities so timely
described in which the Company is, in fact, actively engaged or that are so
contemplated may be treated as activities that are directly competitive with the
Company.
(d)    Restricted Period. For purposes of this Section 12, the “Restricted
Period” shall include the time during which Employee is employed by the Company
and a period of one year (or in the event any reviewing court finds this period
to be over-broad or unenforceable, for a period of nine months; or in the event
any reviewing court finds this period to be over-broad or unenforceable, for a
period of six months) following the Separation Date.
(e)    Restricted Territory. Employee and the Company understand and agree that
the Company’s business is not geographically restricted and in some respects at
least is unrelated to the physical location of Company facilities or the
physical location of any Competing Business, due to extensive use of the power
grid, Internet, telephones, facsimile transmissions and other means of
electronic information and product distribution.
Accordingly, the Company has a protectable business interest in, and the Parties
intend the Restricted Territory to encompass, each and every geographical
location from which Employee could engage in a Competing Business. If, but only
if, this Restricted Territory is held to be invalid on the ground that it is
unreasonably broad, the Restricted Territory shall be limited to any
geographical location that is within 10 miles of any geographical location in
which the Company is in fact carrying out its business operations or, pursuant
to the Company’s business plans, is contemplating conducting business operations
on the date of Employee’s termination of employment. If, but only if, this
Restricted Territory is held to be invalid on the ground that it is unreasonably
broad, the Restricted Territory shall be any location within a 50 mile radius of
any Company office in existence or, pursuant to the Company’s business plans on
the Separation Date, intended to be opened.
(f)    Remedies; Reasonableness. Employee acknowledges and agrees that a breach
by Employee of the provisions of this Section 11 or 12 will constitute such
damage as will be irreparable and the exact amount of which will be impossible
to ascertain and for that reason

Tucson Electric Power
 
Michael J. DeConcini

8

--------------------------------------------------------------------------------



agrees that the Company will be entitled to an injunction to be issued by any
court of competent jurisdiction restraining and enjoining Employee from
violating the provisions of this Section 11 or 12. The right to an injunction
shall be in addition to and not in lieu of any other remedy available to the
Company for such breach or threatened breach, including the recovery of damages
from Employee.
Employee expressly acknowledges and agrees that: (1) the Restrictive Covenants
contained in this Section 12 are reasonable as to time and geographical area and
do not place any unreasonable burden upon Employee, (2) the general public will
not be harmed as a result of enforcement of these Restrictive Covenants, and
(3) Employee understands and hereby agrees to each and every term and condition
of the Restrictive Covenants set forth in this Agreement.
Employee also expressly acknowledges and agrees that Employee’s covenants and
agreements in this Section 11 or 12 shall survive this Agreement and continue to
be binding upon Employee after the expiration or termination of this Agreement,
whether by passage of time or otherwise.
(g)    Company Not in Default. The Company agrees that the restrictions
described in this Section 12 apply only so long as the Company is continuously
not in material default of its obligations to provide payments or
employment-type benefits to Employee hereunder or under any other agreement,
covenant or obligation.
13.    Severability. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.
14.    Acknowledgement. Employee represents and agrees that he has read and
fully understands all of the provisions of this Agreement and that he is
voluntarily entering into this Agreement with a full and complete understanding
of all of its terms.
15.    Integration. Except as otherwise provided in this Agreement, this
Agreement constitutes the entire agreement between the Parties, supersedes all
oral negotiations and any prior and other writings with respect to the subject
matter of this Agreement and is intended by the Parties as the final, complete
and exclusive statement of the terms agreed to by them.
16.    Amendment. This Agreement shall be binding upon the Parties and may not
be amended, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by the Parties.
17.    Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the Parties.
18.    Non-Admission. This Agreement shall not in any way be construed as an
admission by either Party that it has acted wrongfully with respect to the other
Party, and each of the Parties specifically denies the commission of any
wrongful acts against the other Party. Each of the Parties expressly
acknowledges that he/it has not suffered any wrongful treatment by the other
Party.

Tucson Electric Power
 
Michael J. DeConcini

9

--------------------------------------------------------------------------------



19.    Joint Drafting. Employee and the Company understand that this Agreement
is deemed to have been drafted jointly by the Parties. Any uncertainty or
ambiguity shall not be construed for or against any Party based on attribution
of drafting to any Party.
20.    Counterparts. For the convenience of the Parties hereto, this Agreement
may be executed in any number of counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.
21.    Governing Law. Except in instances in which federal law is controlling,
this Agreement shall be construed, performed, and enforced in accordance with,
and governed by the laws of the State of Arizona without giving effect to the
principles of conflict of laws thereof.
22.    Section 409A. Employee acknowledges that he has had the opportunity to
review the provisions of this Agreement, the Severance Pay Plan and the
application of Section 409A generally with legal counsel of his choice. Employee
further acknowledges that he is solely responsible for any tax consequences
imposed upon him by Section 409A and that the Company shall not have any
liability or responsibility with respect to taxes imposed on Employee pursuant
to Section 409A or any other provision of the Code.
23.    Business Expenses. On or before the later of the Separation Date or the
Effective Date, the Company will reimburse Employee for any and all necessary,
customary and usual expenses incurred by Employee on behalf of the Company,
provided that Employee has furnished the Company with receipts to substantiate
the business expenses in accordance with the Company’s policies or otherwise
reasonably justifies the expense to the Company.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Employee has executed this Agreement on the
dates noted below.




Tucson Electric Power Company
 
Employee
 
 
 
By:________________________
 
___________________________
Name: Catherine E. Ries
 
Michael J. DeConcini
Title: Vice President, Human Resources
 
 
___________________________
 
___________________________
Date
 
Date
 
 
 
 
 
 
 
 
 


Tucson Electric Power
 
Michael J. DeConcini

10

--------------------------------------------------------------------------------











STATE OF ARIZONA    )
    )ss.
COUNTY OF PIMA     )


The foregoing instrument was acknowledged before me this ____ day of
____________ 2013 by Michael J. DeConcini.




 
 
 
 
 
 
 
 
Notary Public
 
 
 
 
 
 
My Commission Expires
 
 
 
 













STATE OF ARIZONA    )
    )ss.
COUNTY OF PIMA     )


The foregoing instrument was acknowledged before me this ____ day of
____________ 2013, by Catherine Ries on behalf of Tucson Electric Power Company,
an Arizona corporation.






 
 
 
 
 
 
 
 
Notary Public
 
 
 
 
 
 
My Commission Expires
 
 
 
 




Tucson Electric Power
 
Michael J. DeConcini

11